 



Exhibit 10.2

 

Executive Employment Agreement

 

This Executive Employment Agreement (the “Employment Agreement”) by and between
Kathleen P. Bloch (the “Executive”) and CytoSorbents Medical, Inc. (with its
parent CytoSorbents Corporate, hereinafter referred to as the “Company”),
effective as of January 1, 2015.

 

WHEREAS, the Company currently employs Executive pursuant to an employment
agreement dated May 7, 2013 (“Former Agreement”); and

 

WHEREAS, the Company and Executive wish to terminate the Former Agreement and
enter into this new Employment Agreement on the mutually agreed-upon terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1.          Term. The term of the Executive’s employment under this Agreement
shall be from January 1, 2015 through December 31, 2017, unless terminated
earlier pursuant to Section 6 of this Agreement (“Initial Term”). Thereafter,
the Executive’s employment hereunder shall automatically renew for an additional
term of one year (a “Renewal Term” and together, the Initial Term and the
Renewal Term, the “Term”), unless either party provides written notice of
non-renewal on the other party at least sixty (60) days prior to the Renewal
Term.

 

2.          Position and Duties.

 

2.1           Position. During the Term, the Executive shall serve as the Chief
Financial Officer of the Company, reporting to the Chief Executive Officer of
the Company (the “CEO”). In such position, the Executive shall have such duties,
authority and responsibility as shall be determined from time to time by the
CEO, which duties, authority and responsibility are consistent with the
Executive’s position.

 

2.2           Duties. During the Term, the Executive shall devote substantially
all of her business time and attention to the performance of her duties as Chief
Financial Officer and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the performance of such services either directly or indirectly without the prior
written consent of the CEO.

 

3.          Place of Performance. The principal place of the Executive’s
employment shall be at the Company’s principal office currently located in
Monmouth Junction, New Jersey; provided that, the Executive may be required to
travel from time to time on Company business.

 

4.          Compensation.

 

4.1           Base Salary. The Company shall pay the Executive a base salary at
an annualize rate of $235,000 payable in equal semimonthly installments in
accordance with the Company’s customary payroll practices. The Executive’s base
salary shall be reviewed annually by the Compensation Committee of the Board.
The Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as “Base Salary.”

 

 

 

  

4.2           Stock Options. The Executive shall be eligible to participate in
any equity incentive plan that the Company may adopt for its management team, on
such terms and conditions as determined by the Compensation Committee of the
Board.

 

4.3            Change of Control Incentive Compensation. The Executive shall be
entitled to an incentive compensation award in the event of Change of Control of
the Company (as defined in Section 6.6(b)), on such terms and conditions as
determined by the Compensation Committee of the Board.

 

4.4           Treatment of Stock Options and Restricted Stock. The Executive’s
stock options and restricted shares will be adjusted on the same basis as all
other shareholders to account for any stock split, stock dividend or
recapitalization.

 

4.5           Bonuses. The Executive shall be eligible to receive such
discretionary bonuses as the Board, in its sole discretion, deems appropriate.  

 

5.          Benefits. During the Term, the Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), on a basis which is no less favorable than is provided to other
similarly situated executives of the Company, to the extent consistent with
applicable law and the terms of the applicable Employee Benefit Plans. The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law.

 

5.1           Vacation, Sick and Personal Days. During the Term, the Executive
shall be entitled to four (4) weeks of paid vacation days per calendar year
(prorated for partial years) in accordance with the Company’s vacation policies,
as in effect from time to time for executive employees. In addition to paid
vacation days, the Executive shall be entitled to paid sick days and paid
personal days in accordance with the Company’s applicable policies, as in effect
from time to time for executive employees.

 

5.2           Continuing Education. The Executive shall be provided forty (40)
hours of paid time off each calendar year for attendance at continuing education
(“CE”) programs. The forty (40) hours of paid time off shall be prorated for
partial years. The Company shall reimburse the Executive the cost of attendance
at CE programs, up to a maximum amount of One Thousand Dollars ($1,000) per
year, prorated for partial years. The Executive shall furnish the Company with
adequate supporting documentation for all such incurred expenses.

 

5.3           Business Expenses. The Executive shall be entitled to
reimbursement for all reasonable and necessary out-of-pocket business,
entertainment and travel expenses incurred by the Executive in connection with
the performance of her duties in accordance with the Company’s expense
reimbursement policies and procedures.

 

5.4           Liability Insurance. With respect to the Executive’s acts or
failures to act while employed by the Company in the Executive’s capacity as a
director, officer, employee or agent of the Company, the Executive shall be
entitled to: (i) indemnification from the Company; and (ii) liability insurance
coverage, in each case on the same basis as other directors and officers of the
Company.

 

2

 



 

6.          Termination of Employment. This Agreement and the Executive’s
employment hereunder may be terminated as provided for in this Section 6.

 

6.1           Termination for Cause or Expiration.  The Company may terminate
the Executive’s employment effective immediately for Cause (as defined below).
If the Executive’s employment is terminated by the Company for Cause or the
Agreement expires at the end of the Term, the Executive shall be entitled to
receive only:

 

(i)any accrued but unpaid Base Salary and accrued but unused vacation date as of
the date of termination of Executive’s employment (“Termination Date”);

 

(ii)reimbursement for unreimbursed business expenses properly incurred by the
Executive through the Termination Date, which shall be subject to and paid in
accordance with the Company’s expense reimbursement policy; and

 

(iii)such employee benefits (including equity compensation), if any, to which
the Executive may be entitled under the Company’s Employee Benefit Plans as of
the Termination Date; provided that, in no event shall the Executive be entitled
to any payments in the nature of severance or termination payments except as
specifically provided herein.

 

Items 6.1(i) through 6.1(iii) are referred to herein collectively as the
“Accrued Obligations.”

 

6.2           Termination without Cause. The Company may terminate the
Executive’s employment at any time without Cause.

 

(a)          If the Company terminates the Executive’s employment without Cause,
then the Executive shall be entitled to:

 

(i)The Accrued Obligations;

 

(ii)An amount equal to three (3) weeks’ Base Salary for every full year the
Executive was employed by the Company, with a minimum of six (6) months and a
maximum of twelve (12) months, payable in equal installments in accordance with
the Company’s regular payroll practices; and

 

(iii)Full payment of the premiums for continued health insurance coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
provided that the Executive timely elects and remains eligible for COBRA, until
the earlier of (x) twelve (12) months or (y) until the Executive becomes
eligible to participate in another employer’s group health plan.

 

3

 

  

(iv)Notwithstanding the terms of any applicable stock option plan and/or
agreement, (x) any and all stock options and/or restricted stock granted to the
Executive will become fully vested and/or exercisable on the Termination Date
and (y) Executive shall have (i) until the expiration date noted in the
applicable stock option agreement to exercise any stock options previously
granted to the Executive prior to the date of this Agreement (as specified on
the signature page hereto), and (ii) ninety (90) days from the Termination Date
to exercise any stock options granted to the Executive on or after the date of
this Agreement (as specified on the signature page hereto).

 

(b)          The Executive’s receipt of the payments and benefits under Section
6.2 (ii), (iii) and (iv) are subject to the Executive’s execution of a release
of claims in favor of the Company, its parent and affiliates and their
respective officers and directors in a form provided by the Company (the
“Release”) and such Release becoming effective within 60 days following the
Termination Date (such 60-day period, the “Release Execution Period”); provided
that if the Release Execution Period begins in one taxable year and ends in
another taxable year, any payment which is “nonqualified deferred compensation”
under Section 409A of the Internal Revenue Code shall not be made until the
beginning of the second taxable year; provided further that, the first
installment payment shall include all amounts that would otherwise have been
paid to the Executive during the period beginning on the Termination Date and
ending on the first payment date if no delay had been imposed.

 

6.3           Termination for Good Reason. The Executive may terminate her
employment hereunder for Good Reason (as defined below), in accordance Section
6.6(d) herein. If the Executive terminates her employment for Good Reason, then
the Executive shall be entitled to the payments and benefits described in
Section 6.2(a), subject to the same terms and conditions thereof and subject to
the provisions of Section 6.2(b).

 

6.4           Termination for Death or Disability. The Executive’s employment
hereunder shall terminate automatically upon the Executive’s death during the
Term, and the Company may terminate the Executive’s employment on account of the
Executive’s Disability. In the case of a termination for Disability, such
termination shall be effective as of the last day of the month following the
month in which the Company shall have given notice to the Executive of its
intention to terminate the Executive’s employment for Disability. In the event
of termination of employment by death or Disability, the Executive (or the
Executive’s estate, as applicable) shall be entitled only to the Accrued
Obligations.

 

6.5           Change of Control.

 

(a)          In the event that the Executive is terminated without Cause or the
Executive terminates her employment for Good Reason, in each case within twelve
(12) months of a Change of Control (as defined below), then the Executive shall
be entitled to the following:

 

(i)          The Accrued Obligations;

 

(ii)         An amount equal to nine (9) months’ Base Salary, payable in lump
sum; and

 

4

 

  

(iii)        Full payment of the premiums for continued health insurance
coverage pursuant to COBRA, provided the Executive timely elects and remains
eligible for COBRA, until the earlier of (x) twelve (12) months or (y) until the
Executive becomes eligible to participate in another employer’s group health
plan.

 

(b)          The Executive’s receipt of the payments and benefits under Section
6.5 (a)(ii) and (iii) are subject to the Executive’s execution of a Release
during the Release Execution Period; provided that if the Release Execution
Period begins in one taxable year and ends in another taxable year, payment
under Section 6.5(a)(ii) shall not be made until the beginning of the second
taxable year. Subject to the foregoing, the payment set forth in Section
6.5(a)(ii) shall be made no later than 30 days after the Company’s receipt of
the Release executed by the Executive. Notwithstanding anything contained in
this Agreement to the contrary, the Company shall commence payment of the COBRA
premiums in accordance with Section 6.5(a)(iii) upon the effectiveness of the
Release.

 

6.6           Definitions. For purposes of this Agreement, the following
definitions apply:

 

(a)          “Cause” shall mean:

 

(i)the Executive’s failure to perform the Executive’s duties (other than any
such failure resulting from incapacity due to physical or mental illness);

 

(ii)the Executive’s failure to comply with any valid and legal directive of the
Board;

 

(iii)the Executive’s engagement in dishonesty, illegal conduct or other
misconduct, which is, in each case, materially injurious to the Company or its
affiliates;

 

(iv)the Executive’s embezzlement, misappropriation or fraud, whether or not
related to the Executive’s employment with the Company;

 

(v)the Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

 

(vi)the Executive’s violation of a material policy of the Company;

 

(vii)the Executive’s material breach of any material obligation under this
Agreement or any other written agreement between the Executive and the Company.

 

Cause shall not be deemed to exist pursuant to Section 6.6(a)(i) and (ii) unless
the Company provides the Executive with written notice of the circumstances
providing ground for cause under Section 6.6(a)(i) or (ii) and the Executive
fails to cure such circumstances within 30 days of receipt of notice from the
Company.

 

5

 

 

(b)          “Change of Control” shall mean the occurrence of any of the
following after the Effective Date:

 

(i)one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change of Control shall not
occur if any person (or more than one person acting as a group) owns more than
50% of the total fair market value or total voting power of the Company’s stock
and acquires additional stock;

 

(ii)one person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 50% or more of the
total voting power of the stock of such corporation;

 

(iii)a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

 

(iv)the sale of all or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change of Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets under Section 409A. For purposes of this Change
of Control definition, the Company shall include the Company’s parent,
CytoSorbents Corporation.

 

(c)        “Disability” shall mean the Executive’s inability, due to physical or
mental incapacity, to substantially perform the Executive’s duties and
responsibilities under this Agreement for one hundred eighty (180) days out of
any three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days.

 

(d)        “Good Reason” shall mean the occurrence of any of the following, in
each case without the Executive’s written consent:

 

(i)a material reduction in the Executive’s Base Salary, other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions;

 

(ii)a relocation of the Executive’s principal place of employment by more than
30 miles; provided that such relocation results in a longer commute for the
Executive;

 

(iii)any material breach by the Company of any material provision of this
Agreement; or

 

6

 

  

(iv)a material, adverse change in the Executive’s duties or responsibilities
(other than temporarily while the Executive is physically or mentally
incapacitated or as required by applicable law).

 

Notwithstanding the foregoing, the Executive cannot terminate her employment for
Good Reason unless the Executive has provided written notice to the Company of
the existence of the circumstances providing grounds for termination for Good
Reason within thirty (30) days of the initial existence of such grounds and the
Company has had at least thirty (30) days from the date on which such notice is
provided to cure such circumstances. If the Executive does not terminate her
employment for Good Reason within 65 days after the first occurrence of the
applicable grounds, then the Executive will be deemed to have waived the right
to terminate for Good Reason with respect to such grounds.

 

6.7           Resignation of All Other Positions. Upon termination of the
Executive’s employment hereunder for any reason, the Executive shall be deemed
to have resigned from all positions that the Executive holds as an officer or
member of the board of directors (or a committee thereof) of the Company or any
of its affiliates, if any.

 

7.          Section 280G .  If any of the payments or benefits received or to be
received by the Executive (including, without limitation, any payment or
benefits received in connection with a Change of Control or the Executive’s
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement, or otherwise) (all such payments
collectively referred to herein as the “280G Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Section 7, be subject to the excise tax imposed under Section 4999 of the Code
(the “Excise Tax”), then such 280G Payments shall be reduced in a manner
determined by the Company (by the minimum possible amounts) that is consistent
with the requirements of Section 409A until no amount payable to the Executive
will be subject to the Excise Tax. If two economically equivalent amounts are
subject to reduction but are payable at different times, the amounts shall be
reduced (but not below zero) on a pro rata basis.

 

8.          Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. The Company shall reimburse the Executive for reasonable
out-of-pocket expenses incurred in connection with such cooperation.

 

9.          Confidential Information. The Executive understands and acknowledges
that during the Term, the Executive will have access to and learn about the
Company’s Confidential Information.

 

7

 

 

9.1           Definition. For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information of the Company,
and its parent, subsidiaries and affiliates, not generally known to the public,
in spoken, printed, electronic or any other form or medium, relating directly or
indirectly to: business processes, methods, policies, plans, publications,
documents, research, operations, services, techniques, transactions, know-how,
trade secrets, computer programs, databases, records, financial information,
marketing information, pricing information, design information, developments,
market studies, sales information, revenue, costs, formulae, algorithms, product
plans, designs, models, client information, client lists, of the Company or its
businesses or any existing or prospective customer, supplier, investor or other
associated third party, or of any other person or entity that has entrusted
information to the Company in confidence. The Executive understands that the
above list is not exhaustive, and that Confidential Information also includes
other information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used. The Executive understands and agrees that
Confidential Information includes information developed by the Executive during
the Term. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to the
Executive; provided that, such disclosure is through no direct or indirect fault
of the Executive or person(s) acting on the Executive’s behalf.

 

9.2           Disclosure and Use Restrictions. The Executive agrees and
covenants: (i) to treat all Confidential Information as strictly confidential;
(ii) not to directly or indirectly disclose, publish, communicate or make
available Confidential Information, or allow it to be disclosed, published,
communicated or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Company not having a need to know
and authority to know and use the Confidential Information in connection with
the business of the Company and, in any event, not to anyone outside of the
direct employ of the Company except as required in the performance of the
Executive’s authorized employment duties or with the prior consent of the Board;
and (iii) not to access or use any Confidential Information, and not to copy any
documents, records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Company, except as required in the
performance of her employment duties or with the prior consent of the Board.
Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. The Executive shall provide written
notice of any such order to the Board prior to disclosure, to the extent
feasible. The Executive understands and acknowledges that the obligations under
this Agreement with regard to any particular Confidential Information shall
continue after her employment by the Company.

 

9.3           Exceptions. Notwithstanding the foregoing, nothing herein shall
prohibit or restrict the Executive from reporting possible violations of federal
law or regulation to any governmental agency or entity, or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation.

 

8

 

 

10.         Restrictive Covenants.

 

10.1         Acknowledgment. The Executive understands and acknowledges that the
nature of the Executives’ position gives the Executive access to and knowledge
of Confidential Information and places the Executive in a position of trust and
confidence with the Company, and that the Executive will obtain knowledge and
skill relevant to the Company’s industry, methods of doing business, and
marketing strategies by virtue of the Executive’s employment with the Company.
The Executive further understands and acknowledges that the Company’s ability to
reserve the use of Confidential Information for the exclusive knowledge and use
of the Company is of great competitive importance and commercial value to the
Company, and that improper use or disclosure by the Executive is likely to
result in unfair or unlawful competitive activity. The Executive acknowledges
and agrees that the restrictive covenants herein are reasonable and reasonably
necessary to protect the legitimate business interests of the Company, including
its Confidential Information, customer relationships and goodwill.

 

10.2         Non-competition. Because of the Company’s legitimate business
interest as described herein and the good and valuable consideration offered to
the Executive, during the Term and for the period of twelve (12) months after
the termination of Executive’s employment for any reason, the Executive agrees
and covenants not to engage in any business, as an employee, employer, owner,
operator, manager, advisor, consultant, agent, employee, partner, director,
stockholder, officer, or any other similar capacity to an entity engaged in the
same or similar business as the Company or its parent, and their respective
subsidiaries, which is the use of polymeric sorbents to purify blood, blood
products, and bodily fluids to prevent or treat inflammation or organ
dysfunction, except on behalf of the Company. Executive acknowledges and agrees
that the business of the Company shall also include any business or activity in
which the Company is engaged, in research and development, or is demonstrably
planning to conduct, each as of the Termination Date. Nothing herein shall
prohibit the Executive from purchasing or owning less than three percent (3%) of
the publicly traded securities of any corporation, provided that such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation.

 

10.3         Non-solicitation of Employees. During the Term and for a period of
twelve (12) months after the termination of the Executive’s employment for any
reason, the Executive agrees and covenants not to directly or indirectly
solicit, hire, recruit, attempt to hire or recruit, or induce the termination of
employment of any employee of the Company.

 

10.4         Non-solicitation of Customers. The Executive understands and
acknowledges that because of the Executive’s experience with and relationship to
the Company, the Executive will have access to and learn about much or all of
the Company’s customer information, and will have formed customer relationships.
The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm to the
Company. Therefore, Executive agrees and covenants, during the Term and for a
period of twelve (12) months after the termination of Executive’s employment for
any reason, not to directly or indirectly solicit, contact, attempt to contact
or meet with the Company’s customers that the Executive contracted or solicited
in the two-year period prior to the Termination Date, or those potential
customers who the Executive solicited within the six (6) month period before the
Termination Date, for purposes of offering or providing goods or services
similar to or competitive with those offered by the Company.

 

9

 

 

11.         Non-disparagement. The Executive agrees and covenants that the
Executive will not during and after the Term, make, publish or communicate to
any person or entity or in any public forum any defamatory or disparaging
remarks, comments or statements concerning the Company or its businesses, or any
of its employees, officers or directors.

 

12.         Remedies. In the event of a breach or threatened breach by the
Executive of Section 9, Section 10 or Section 11 of this Agreement, the
Executive hereby consents and agrees that the Company shall be entitled to seek,
in addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief. Should the Executive violate any of the
terms of the restrictive covenant obligations articulated herein, the obligation
at issue will run from the first date on which the Executive ceases to be in
violation of such obligation.

 

13.         Proprietary Rights.

 

13.1         Work Product. The Executive acknowledges and agrees that all
writings, works of authorship, technology, inventions, discoveries, ideas and
other work product of any nature whatsoever, that are created, prepared,
produced, authored, edited, amended, conceived or reduced to practice by the
Executive individually or jointly with others during the Term and relating in
any way to the business or contemplated business, research or development of the
Company (regardless of when or where the Work Product is prepared or whose
equipment or other resources is used in preparing the same) and all printed,
physical and electronic copies, all improvements, rights and claims related to
the foregoing, and other tangible embodiments thereof (collectively, “Work
Product”), as well as any and all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), patents and other intellectual property
rights therein arising in any jurisdiction throughout the world and all related
rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions and
renewals thereof (collectively, “Intellectual Property Rights”), shall be the
sole and exclusive property of the Company. Work Product includes, but is not
limited to, Company publications, research, strategies, discoveries, techniques,
know-how, results, developments, algorithms, product designs, inventions, trade
secrets, original works of authorship, and discoveries.

 

13.2         Work Made for Hire; Assignment. The Executive acknowledges that, by
reason of being employed by the Company at the relevant times, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is “work made for hire” as defined in 17 U.S.C. § 101 and such copyrights
are therefore owned by the Company. To the extent that the foregoing does not
apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Agreement shall be
construed to reduce or limit the Company’s rights, title or interest in any Work
Product or Intellectual Property Rights so as to be less in any respect than
that the Company would have had in the absence of this Agreement.

 

10

 

  

13.3         Further Assurances; Power of Attorney. During and after the Term,
the Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. The Executive hereby
irrevocably grants the Company power of attorney to execute and deliver any such
documents on the Executive’s behalf in the Executive’s name and to do all other
lawfully permitted acts to transfer the Work Product to the Company and further
the transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Executive does not
promptly cooperate with the Company’s request (without limiting the rights the
Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be effected by the
Executive’s subsequent incapacity.

 

14.         Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of the State of New
Jersey without regard to conflicts of law principles. Any action or proceeding
by either of the parties to enforce this Agreement shall be brought only in a
state or federal court located in New Jersey. The parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.

 

15.         Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

16.         Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and by the Chair of the Board. No waiver by
either of the parties of any breach by the other party hereto of any condition
or provision of this Agreement to be performed by the other party hereto shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time, nor shall the failure of or delay by
either of the parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.

 

17.         Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement. The parties further agree that any such court is expressly
authorized to modify any such unenforceable provision of this Agreement in lieu
of severing such unenforceable provision from this Agreement, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

11

 

  

18.         Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

19.         Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

20.         Section 409A.

 

20.1         General Compliance. This Agreement is intended to comply with or be
exempt from Section 409A and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

 

20.2         Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with her termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date (the
“Specified Employee Payment Date”) or, if earlier, on the Executive’s death. The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to the Executive in a lump sum on
the Specified Employee Payment Date and thereafter, any remaining payments shall
be paid without delay in accordance with their original schedule.

 

20.3         Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

12

 

 

(a)      the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(b)      any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and

 

(c)      any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.

 

21.         Successors and Assigns. This Agreement is personal to the Executive
and shall not be assigned by the Executive. The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company. This Agreement shall inure to the benefit of the
Company and permitted successors and assigns.

 

22.         Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

If to the Company:

 

CytoSorbents Corporation

7 Deer Park Drive, Suite K

Monmouth Junction, NJ 08852

c/o Chief Executive Officer

 

If to the Executive:

 

23.         Representations of the Executive. The Executive represents and
warrants to the Company that the Executive’s execution of this Agreement and
performance thereunder will not conflict with or result in a violation of, a
breach of, or a default under any contract, agreement or understanding to which
the Executive is a party or is otherwise bound.

 

24.         Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

25.         Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

13

 

  

26.         Acknowledgment of Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT THE EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS
INTO THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE
HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF THE
EXECUTIVE’S CHOICE BEFORE SIGNING THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written below.

 

  CYTOSORBENTS MEDICAL, INC.       By /s/ Phillip P. Chan             Name:
Phillip P. Chan   Title:    President and Chief Executive   Officer   Date:   
July 14, 2015

 

KATHLEEN P. BLOCH   Signature: /s/ Kathleen P. Bloch   Date: July 14, 2015  

 

14

 